DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (and respective child claims 2-20), the prior art does not teach “…a driving circuit and a compensation circuit, wherein the driving circuit is respectively connected to a gate line, a data line, a first power terminal, a control node, and a first driving node, the driving circuit is configured to write a data signal of the data line to the control node in response to a gate driving signal of the gate line, and to connect the first driving node with the first power terminal to receive a first power signal under control of a voltage signal of the control node, and the first driving node is connected to one electrode of a light-emitting element; and the compensation circuit is respectively connected to a second power terminal, a third power terminal, the control node, a second driving node, and an output terminal, the compensation circuit is configured to, in response to the voltage signal of the control node and a signal of the second driving node, connect a first driving node of another pixel circuit with the second power terminal to receive a second power signal, and the second driving node is connected to the other electrode of the light-emitting element.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhang et. al. [2020/0402449], Kim et. al. [2018/0190224], Pyeon [2016/0111042], Han et. al. [2016/0098961], Lee et. al. [2015/0379923], Gao et. al. [2019/0237019].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883.  The examiner can normally be reached on 7am - 4pm, Mon.-Fri. EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625